SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General Release (this “Agreement”) is entered into
on October 2, 2006 by and between Brad Tesch, an individual (the “Executive”),
and DDi Corp., a Delaware corporation, on behalf of itself and all of its
subsidiaries (collectively, “the Company”).

Recitals

A. The Executive has been employed by the Company since October 16, 2000 in
various capacities, most recently as Chief Operations Officer.

B. The Executive is party to an Offer Letter by and between the Company and the
Executive dated June 11, 2002 (the “Offer Letter”); and

C. The Executive is a participant in the Company’s DDi Corp. Severance Plan For
Key Employees dated as of December 19, 2004 (the “Severance Plan”); and

D. The Executive’s employment with the Company and any of its parents, direct or
indirect subsidiaries, affiliates, divisions or related entities (collectively
referred to herein as “the Company and its Related Entities”) will be ended on
the terms and conditions set forth in this Agreement.

Agreement

In consideration of the mutual promises contained herein and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereby agree as follows:

1. Resignation. The Executive hereby resigns from all positions as an officer
and employee of the Company and its Related Entities effective at 5:00 p.m PDT
on October 2, 2006 (the “Termination Date”).

2. No Continuation of Benefits After the Termination Date. Except as expressly
provided in this Agreement or in the plan documents governing the Company’s
employee benefit plans, after the Termination Date, the Executive will no longer
be eligible for, receive, accrue, or participate in any other benefits or
benefit plans provided by the Company and its Related Entities, including,
without limitation, medical, dental and life insurance benefits, and the
Company’s 401(k) retirement plan; provided, however, that nothing in this
Agreement shall waive the Executive’s right to any vested amounts in the
Company’s 401(k) retirement plan, which amounts shall be handled as provided in
the plan.

3. Normal Salary Through Termination Date. Within one business day after the
Termination Date, the Company shall pay the Executive the prorated portion of
his salary, plus all accrued but unused vacation, earned through the Termination
Date.

4. Stock Options and Bonus. In return for the Executive’s promises in this
Agreement, the Executive will be entitled to the following benefits:

(a) Following the final calculation of the Company’s Net EBITDA for fiscal 2006
in accordance with the DDi Corp. 2006 Senior Management Bonus Program (the
“Bonus Program”), the Company shall pay the Executive an amount equal to a
pro-rata amount of the bonus the Executive would have earned under the Bonus
Program had the Executive remained employed with the Company through March 31,
2007; provided, however, that the Company shall be required to make such payment
only if (1) employees of the Company are entitled to bonuses under the Bonus
Program based upon the Company’s Net EBITDA; (2) the Executive remains employed
with Veritek Manufacturing Services, or one of its affiliates, through March 31,
2007; and (3) the Executive has not revoked this Agreement as provided in
Section 11. Such payment, if any, will be calculated as the product (A) the sum
of the Target EBIDTA Payment (as defined on Exhibit A) and the Target
Performance Payment (as defined on Exhibit A) multiplied by (B) a fraction, the
numerator equal to the number days from January 1, 2006 through the Termination
Date, and the denominator being 365. Any payment pursuant to this Section 4(a)
shall be subject to deductions required by law.

(b) Under the terms of the Second Amendment to Restricted Stock Agreement dated
as of June 1, 2005 between the Executive and the Company, 3,571 shares of
currently unvested restricted stock issued to Employee under the DDi Corp. 2003
Management Equity Incentive Plan (the “2003 Plan”) will be deemed to be fully
vested and unrestricted on the Termination Date.

(c) Under the terms of the Amendment to Non-Qualified Stock Option Agreement
dated as of June 1, 2005 between Executive and the Company, the following
unvested stock options granted to Executive under the 2003 Plan will vest and
become fully exercisable on the Termination Date: (a) 950 Tranche A1 Options
(exercise price of $3.43/share); and (b) 2,139 Tranche A4 Options (exercise
price of $0.007/share).

(d) The Company will accelerate the vesting of the following unvested stock
options, so that all such stock options will vest and become fully exercisable
on the Termination Date: (a) 950 Tranche A1 Options (exercise price of
$3.43/share) granted to Executive under the 2003 Plan; and (b) 19,048 stock
options granted to Executive under the DDi Corp. 2005 Stock Incentive Plan
(exercise price of $5.67/share).

(e) The post-termination exercise period for the following outstanding options
of the Company held by the Executive shall be extended so that such options
expire on the first anniversary of the Termination Date: (a) 2,851 Tranche A1
Options (exercise price of $3.43/share) granted to Executive under the 2003
Plan; (b) 2,139 Tranche A4 Options (exercise price of $0.007/share) granted to
Executive under the 2003 Plan and (b) 19,048 stock options granted to Executive
under the DDi Corp. 2005 Stock Incentive Plan (exercise price of $5.67/share).

5. Acknowledgement of Total Compensation and Indebtedness. The Executive
acknowledges and agrees that the cash payments under Section 3 of this Agreement
extinguish any and all obligations for monies, or other compensation or benefits
that the Executive claims or could claim to have earned or claims or could claim
is owed to him as a result of his employment by the Company and its Related
Entities through the Termination Date, under the Offer Letter, the Severance
Plan or otherwise.

6. Tax Consequences. The Executive acknowledges that (a) the Company has not
made any representations to him about, and that he has not relied upon any
statement in this Agreement with respect to, any individual tax consequences
that may arise by virtue of any payment provided under this Agreement and/or his
exercise of any stock options, including, but not limited to, the applicability
of Section 409A of the Internal Revenue Code, and (b) he has or will consult
with his own tax advisors as to any such tax consequences.

7. Status of Related Agreements and Future Employment.

(a) Agreements Between the Executive and the Company. The Executive and the
Company agree that, in addition to this Agreement, the Offer Letter the
Severance Plan, and the stock option and restricted stock agreements are the
only other executed agreement between the Company and the Executive relating to
the Executive’s employment.

(b) Offer Letter and Severance Plan. The parties agree that the Offer Letter and
the Severance Plan (with respect to the Executive) shall be terminated as of the
Termination Date; and that Executive has no additional rights thereunder.

8. Release by the Executive. Except as otherwise expressly provided in this
Agreement, the Executive, for herself and his heirs, executors, administrators,
assigns, affiliates, successors and agents (collectively, the “Executive’s
Affiliates”) hereby fully and without limitation releases and forever discharges
the Company and its Related Entities, and each of their respective agents,
representatives, shareholders, owners, officers, directors, employees,
consultants, attorneys, auditors, accountants, investigators, affiliates,
successors and assigns (collectively, the “Company Releasees”), both
individually and collectively, from any and all rights, claims, demands,
liabilities, actions, causes of action, damages, losses, costs, expenses and
compensation, of whatever nature whatsoever, known or unknown, fixed or
contingent, which the Executive or any of the Executive’s Affiliates has or may
have or may claim to have against the Company Releasees by reason of any matter,
cause, or thing whatsoever, from the beginning of time to the Termination Date
(“Claims”), including, without limiting the generality of the foregoing, any
Claims arising out of, based upon, or relating to the recruitment, hiring,
employment, relocation, remuneration, investigation, or termination of the
Executive by any of the Company Releasees, the Executive’s tenure as an employee
and/or an officer of any of the Company Releasees, any agreement or compensation
arrangement between the Executive and any of the Company Releasees (including,
without limitation, the Offer Letter and the Severance Agreement), or any act or
occurrence in connection with any actual, existing, proposed, prospective or
claimed ownership interest of any nature of the Executive or the Executive’s
Affiliates in equity capital or rights in equity capital or other securities of
any of the Company Releasees, to the maximum extent permitted by law. The
Executive specifically and expressly releases any Claims arising out of or based
on: the California Fair Employment and Housing Act, as amended; Title VII of the
Civil Rights Act of 1964, as amended; the Americans With Disabilities Act; the
National Labor Relations Act, as amended; the Equal Pay Act; ERISA; any
provision of the California Labor Code; the California common law on fraud,
misrepresentation, negligence, defamation, infliction of emotional distress or
other tort, breach of contract or covenant, violation of public policy or
wrongful termination; state or federal wage and hour laws; or any other state or
federal law, rule, or regulation dealing with the employment relationship or
operating a publicly held business. Nothing contained in this Section 8 or any
other provision of this Agreement shall release or waive any right that
Executive has to indemnification and/or reimbursement of expenses by the Company
with respect to which Executive may be eligible as provided in the Company’s
Certificate of Incorporation, Bylaws and any applicable directors and officers
liability insurance.

9. Waiver of Civil Code Section 1542.

(a) The Executive understands and agrees that the release provided herein
extends to all Claims released above whether known or unknown, suspected or
unsuspected. The Executive expressly waives and relinquishes any and all rights
he may have under California Civil Code Section 1542, which provides as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

(b) The Executive expressly waives and releases any rights and benefits which he
has or may have under any similar law or rule of any other jurisdiction. It is
the intention of each party through this Agreement to fully, finally and forever
settle and release the Claims as set forth above. In furtherance of such
intention, the release herein given shall be and remain in effect as a full and
complete release of such matters notwithstanding the discovery of any additional
Claims or facts relating thereto.

10. Release of Federal Age Discrimination Claims by the Executive. The Executive
hereby knowingly and voluntarily waives and releases all rights and claims,
known or unknown, arising under the Age Discrimination In Employment Act of
1967, as amended, which he might otherwise have had against the Company or any
of the Company Releasees regarding any actions which occurred prior to the
Termination Date.

11. Rights Under the Older Workers Benefit Protection Act. In accordance with
the Older Workers Benefit Protection Act of 1990, the Executive hereby is
advised of the following:

(a) The Executive has the right to consult with an attorney before signing this
Agreement and is encouraged by the Company to do so;

(b) The Executive has twenty-one (21) days from his receipt of this Agreement to
consider it; and

(c) The Executive has seven (7) days after signing this Agreement to revoke
Sections 5, 8 and 10 of this Agreement (which must be revoked in their entirety
and as a group), and such Sections of this Agreement (as a group) will not be
effective until that revocation period has expired without exercise. The
Executive agrees that in order to exercise his right to revoke this Agreement
within such seven (7) day period, he must do so in a signed writing delivered to
the Company’s General Counsel before the close of business on the seventh
calendar day after he signs this Agreement.

12. Confidentiality of Agreement. After the execution of this Agreement by the
Executive, neither the Executive, his attorney, nor any person acting by,
through, under or in concert with them, shall disclose any of the terms of or
amount paid under this Agreement (other than to state that the Company has filed
this Agreement and/or agreements related thereto as public documents) or the
negotiation thereof to any individual or entity; provided, however, that the
foregoing shall not prevent such disclosures by Executive to his attorney, tax
advisors and/or immediate family members, or as may be required by law.

13. No Filings. The Executive represents that he has not filed any lawsuits,
claims, charges or complaints against the Company Releasees with any local,
state or federal agency or court from the beginning of time to the date of
execution of this Agreement; that he will not do so at any time hereafter based
upon events prior to the date of execution of this Agreement; that he will not
induce, encourage, solicit or assist any other person or entity to file or
pursue any proceeding of any kind against the Company Releasees or voluntarily
appear or invite a subpoena to testify in any such legal proceeding; and that,
if any such agency or court ever assumes jurisdiction over any such lawsuit,
claim, charge or complaint and/or purports to bring any legal proceeding, in
whole or in part, on behalf of the Executive based upon events occurring prior
to the execution of this Agreement, the Executive will request such agency or
court to withdraw from and/or to dismiss the lawsuit, claim, charge or complaint
with prejudice. This Section 13 shall not prohibit the Executive from
challenging the validity of the ADEA release in Section 10 of this Agreement. It
shall not be a breach of this Section 13 for Executive to testify truthfully in
any judicial or administrative proceeding.

14. Confidential and Proprietary Information. The Executive acknowledges that
certain information, observations and data obtained by him during the course of
or related to his employment with the Company and its Related Entities are the
sole property of the Company and its Related Entities and is confidential and
proprietary information of the Company (together “Confidential Information”),
including but not limited to information or plans concerning the Company’s
customer relationships; personnel; sales, marketing and financial operations and
methods; trade secrets, formulae, devices; secret inventions; processes; and
other compilations of information, records, and specifications. The Executive
represents and warrants that he has returned all files, customer lists,
financial information and other property of the Company and its Related Entities
that were in the Executive’s possession or control without retaining copies
thereof. The Executive further represents and warrants that he does not have in
his possession or control any files, customer lists, financial information or
other property of the Company and its Related Entities. The Executive agrees
that he will not disclose to any person or use any such information,
observations or data without the written consent of the Chief Executive Officer
or Board of Directors of the Company. If the Executive is served with a
deposition subpoena or other legal process calling for the disclosure of such
information, or if he is contacted by any third person requesting such
information, he will notify the Company’s Chief Executive Officer as soon as is
reasonably practicable after receiving notice and will cooperate with the
Company and its Related Entities in minimizing the disclosure thereof.
Notwithstanding this Section 14, nothing in this agreement shall be construed to
prohibit the Executive from utilizing information constituting assets being
acquired by Veritek Manufacturing Services pursuant to the Asset Purchase
Agreement dated August 8, 2006, by and among Dynamic Details Incorporated,
Silicon Valley, Dynamic Details, Incorporated, VMS, LLC and VERITEK
Manufacturing Services, LLC.

15. Prohibited Activities. The Executive agrees that he will not, directly or
indirectly, become engaged as an owner, employee, consultant or agent of any
printed circuit board manufacturing entity for a period of twelve (12) months
from the Termination Date.

16. Remedies. The Executive acknowledges that any unfair competition or misuse
of trade secret or Confidential Information belonging to the Company and its
Related Entities, and any violation of Sections 12, 14 and 15 of this Agreement,
will result in irreparable harm to the Company and its Related Entities, and
therefore, the Company and its Related Entities shall, in addition to any other
remedies, be entitled to immediate injunctive relief. In addition, in the event
of a breach of any provision of this Agreement by the Executive, including
Sections 12, 14 and 15, the Executive shall forfeit, and the Company and its
Related Entities may cease paying, any payment under Section 4, above, and the
Company and its Related Entities shall, without excluding other remedies
available to them, be entitled to an award in the amount of all installments of
the Severance Payment made by the Company to the Executive.

17. Cooperation Clause.

(a) To facilitate the orderly conduct of the Company and its Related Entities’
businesses, for the Severance Period, the Executive agrees to cooperate with the
Company and its Related Entities’ reasonable requests for information or
assistance related to the time of his employment.

(b) For the Severance Period, the Executive agrees to cooperate with the
Company’s and its Related Entities’ and its or their counsel’s reasonable
requests for information or assistance related to (i) any investigations
(including internal investigations) and audits of the Company and its Related
Entities’ management’s current and past conduct and business and accounting
practices and (ii) the Company and its Related Entities’ defense of, or other
participation in, any administrative, judicial, or other proceeding arising from
any charge, complaint or other action which has been or may be filed relating to
the period during which the Executive was engaged in employment with the Company
and its Related Entities. The Company will promptly reimburse Executive for his
reasonable, customary and documented out-of-pocket business expenses in
connection with the performance of his duties under this Section 17. Except as
required by law or authorized in advance by the Board of Directors of the
Company, the Executive will not communicate, directly or indirectly, with any
third party, including any person or representative of any group of people or
entity who is suing or has indicated that a legal action against the Company and
its Related Entities or any of their directors or officers is being
contemplated, concerning the management or governance of the Company and its
Related Entities, the operations of the Company and its Related Entities, the
legal positions taken by the Company and its Related Entities, or the financial
status of the Company and its Related Entities. If asked about any such
individuals or matters, the Executive shall say: “I have no comment,” and shall
direct the inquirer to the Company. The Executive acknowledges that any
violation of this Section 17 will result in irreparable harm to the Company and
its Related Entities and will give rise to an immediate action by the Company
and its Related Entities for injunctive relief.

18. Non-disparagement. The Executive agrees not to disparage or otherwise
publish or communicate derogatory statements about the Company and its Related
Entities and any director, officer or manager and/or the products and services
of these entities to any third party. The Company, on behalf of itself and its
Related Entities, agrees not to disparage or communicate derogatory statements
about the Executive. Neither truthful testimony in a judicial or administrative
proceeding nor factually accurate statements in legal or public filings shall
violate this provision.

19. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without giving effect to
principles of conflict of laws.

20. Venue and Waiver of Right to Jury Trial. The parties hereby agree that all
actions or proceedings arising directly or indirectly hereunder, whether
instituted by the Executive or the Company and its Related Entities, shall be
litigated in courts having situs within the State of California, County of
Orange, and that each of the parties hereby expressly consents to the
jurisdiction of any local, state or federal court located within said state and
county, and consent that any service of process in such action or proceeding may
be made by personal service upon the parties wherever such parties may be
located, respectively, or by certified or registered mail directed to the
Executive at his/its last known address. The parties hereby waive trial by jury
in connection with any future dispute between them, any objection based on forum
non conveniens, and any objection to venue of any action instituted hereunder.

21. Attorneys’ Fees. Except as otherwise provided herein, in any action,
litigation or proceeding between the parties arising out of or in relation to
this Agreement, including any purported breach of this Agreement, the prevailing
party shall be entitled to an award of its costs and expenses, including
reasonable attorneys’ fees.

22. Non-Admission of Liability. The parties understand and agree that neither
the payment of any sum of money nor the execution of this Agreement by the
parties will constitute or be construed as an admission of any wrongdoing or
liability whatsoever by any party.

23. Severability. If any one or more of the provisions contained herein (or
parts thereof), or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the validity
and enforceability of any such provision in every other respect and of the
remaining provisions hereof will not be in any way impaired or affected, it
being intended that all of the rights and privileges shall be enforceable to the
fullest extent permitted by law.

24. Entire Agreement. This Agreement represents the sole and entire agreement
among the parties and, except as expressly stated herein, supersedes all prior
agreements, negotiations and discussions among the parties with respect to the
subject matters contained herein.

25. Waiver. No waiver by any party hereto at any time of any breach of, or
compliance with, any condition or provision of this Agreement to be performed by
any other party hereto may be deemed a waiver of similar or dissimilar
provisions or conditions at the same time or at any prior or subsequent time.

26. Amendment. This Agreement may be modified or amended only if such
modification or amendment is agreed to in writing and signed by duly authorized
representatives of the parties hereto, which writing expressly states the intent
of the parties to modify this Agreement.

27. Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original as against any party that has
signed it, but all of which together will constitute one and the same
instrument.

28. Assignment. This Agreement inures to the benefit of and is binding upon the
Company and its successors and assigns, but the Executive’s rights under this
Agreement are not assignable, except to his estate.

29. Notice. All notices, requests, demands, claims and other communications
hereunder shall be in writing and shall be deemed to have been duly given (a) if
personally delivered; (b) if sent by telecopy or facsimile (except for legal
process); or (c) if mailed by overnight or by first class, certified or
registered mail, postage prepaid, return receipt requested, and properly
addressed as follows:

     
If to the Company:
  DDi Corp.
1220 N. Simon Circle
Anaheim, California 92806
Attn: General Counsel
Fax No. (714) 688-7644
 
   
If to Executive:
  Brad Tesch
4731 West County Road #12
Loveland, CO 80537
Fax No: (303) 776-4095

Such addresses may be changed, from time to time, by means of a notice given in
the manner provided above. Notice will conclusively be deemed to have been given
when personally delivered (including, but not limited to, by messenger or
courier); or if given by mail, on the third day after being sent by first class,
certified or registered mail; or if given by Federal Express or other similar
overnight service, on the date of delivery; or if given by telecopy or facsimile
machine during normal business hours on a business day, when confirmation of
transmission is indicated by the sender’s machine; or if given by telecopy or
facsimile machine at any time other than during normal business hours on a
business day, the first business day following when confirmation of transmission
is indicated by the sender’s machine. Notices, requests, demands and other
communications delivered to legal counsel of any party hereto, whether or not
such counsel shall consist of in-house or outside counsel, shall not constitute
duly given notice to any party hereto.

30. Miscellaneous Provisions.

(a) The parties represent that they have read this Agreement and fully
understand all of its terms; that they have conferred with their attorneys, or
have knowingly and voluntarily chosen not to confer with their attorneys about
this Agreement; that they have executed this Agreement without coercion or
duress of any kind; and that they understand any rights that they have or may
have and sign this Agreement with full knowledge of any such rights.

(b) Both parties have participated in the drafting of this Agreement with the
assistance of counsel to the extent they desired. The language in all parts of
this Agreement must be in all cases construed simply according to its fair
meaning and not strictly for or against any party. Whenever the context
requires, all words used in the singular must be construed to have been used in
the plural, and vice versa, and each gender must include any other gender. The
captions of the Sections of this Agreement are for convenience only and must not
affect the construction or interpretation of any of the provision herein.

(c) Each provision of this Agreement to be performed by a party hereto is both a
covenant and condition, and is a material consideration for the other party’s
performance hereunder, and any breach thereof by the party will be a material
default hereunder. All rights, remedies, undertakings, obligations, options,
covenants, conditions and agreements contained in this Agreement are cumulative
and no one of them is exclusive of any other. Time is of the essence in the
performance of this Agreement.

(d) Each party acknowledges that no representation, statement or promise made by
any other party, or by the agent or attorney of any other party, except for
those in this Agreement, has been relied on by him or it in entering into this
Agreement.

(e) Each party understands that the facts with respect to which this Agreement
is entered into may be materially different from those the parties now believe
to be true. Except in the case where the existence of any additional or
different facts constitutes the breach of a representation or warranty, each
party accepts and assumes this risk and agrees that this Agreement and the
releases in it shall remain in full force and effect, and legally binding,
notwithstanding the discovery or existence of any additional or different facts,
or of any claims with respect to those facts.

(f) Unless expressly set forth otherwise, all references herein to a “day” are
deemed to be a reference to a calendar day. All references to “business day”
mean any day of the year other than a Saturday, Sunday or a public or bank
holiday in Orange County, California. Unless expressly stated otherwise,
cross-references herein refer to provisions within this Agreement and are not
references to the overall transaction or to any other document.

(g) Each party to this Agreement will cooperate fully in the execution of any
and all other documents and in the completion of any additional actions that may
be necessary or appropriate to give full force and effect to the terms and
intent of this Agreement.

EACH OF THE PARTIES ACKNOWLEDGES THAT HE/IT HAS READ THIS AGREEMENT, UNDERSTANDS
IT AND IS VOLUNTARILY ENTERING INTO IT, AND THAT IT INCLUDES A WAIVER OF THE
RIGHT TO A TRIAL BY JURY, AND, WITH RESPECT TO THE EXECUTIVE, he UNDERSTANDS
THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the day and year first above written.

     
COMPANY:
  DDi CORP.
 
   
 
  By: /S/ KURT E. SCHEUERMAN
Name:Kurt E. Scheuerman
Title:Vice President & General Counsel
 
   
EXECUTIVE:
  /S/ BRAD TESCH
Brad Tesch

1

Exhibit A

The payment, if any, pursuant to Section 4(a), shall consist of two components,
(i) a Target EBITDA Payment, which is based upon the achievement of EBITDA from
DDi Corp.’s consolidated North American operations less the total amount of
bonus payments awarded under the Bonus Program (“Net EBITDA”), and (ii) a Target
Performance Payment, which is based on the achievement of job-specific
performance objectives of Executive through the Termination Date and further
limited by the Company having achieved its Net EBITDA objective. For purposes of
the Agree, Net EBITDA shall not include the impact of non-recurring charges or
gains, consistent with the approach used for reporting “Adjusted EBITDA” in DDi
Corp.’s quarterly earnings releases. Executive shall be eligible to receive a
Target EBITDA Payment hereunder only to the extent that the Company’s “Net
EBITDA %” (actual Net EBITDA measured by DDi Corp. divided by target Net EBITDA)
exceeds 70% (seventy percent). Executive shall be eligible to receive a Target
Performance Payment only to the extent that the Net EBITDA % exceeds 50% (fifty
percent). The payment shall be determined as follows:

the sum of :



  (i)   $110,000 (the “Target EBITDA Payment”) multiplied by the applicable “%
Target EBITDA Bonus,” as per the table below:

         
Net EBITDA %
  % of Target EBITDA Payment
 
       
< 70%
    0 %
= 70%, but < 80%
    55.0 %
= 75%, but < 80%
    62.5 %
= 80%, but < 90%
    70.0 %
= 85%, but < 90%
    77.5 %
= 90%, but < 100%
    85.0 %
= 95%, but < 100%
    92.5 %
= 100%, but <110%
    100 %
= 105%, but <110%
    112.5 %
= 110%, but <120%
    125.0 %
= 120%
    200 %

plus

(ii) the product of (A) $27,500 (the “Target Performance Payment”) multiplied by
(B) 84% (the “Performance Percent Complete”) multiplied by (C) the applicable %
Target Performance Bonus as per the table below:

         
Net EBITDA %
  % of Target Performance Bonus
 
       
< 50%
    0 %
= 50%, but < 60%
    50 %
= 60%, but < 70%
    75 %
= 70%
    100 %

2